COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00348-CV


In re Steven and Shyla Lipsky and         §    Original Proceeding
Alisa Rich
                                          §    From the 43rd District Court

                                          §    of Parker County (CV11-0798)

                                          §    April 22, 2013

                                          §    Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered relators’ petitions for a writ of mandamus and is

of the opinion that relief should be granted in part and denied in part.

      We conditionally grant Shyla Lipsky’s and Alisa Rich’s petitions for a writ of

mandamus, order the trial court to set aside its February 16, 2012 order denying

their motions to dismiss, and order the trial court to enter an order dismissing

Range Production Company’s and Range Resources Corporation’s claims

against them.

      We conditionally grant, in part, Steven Lipsky’s petition for a writ of

mandamus, order the trial court to set aside its February 16, 2012 order denying
his motion to dismiss to the extent that the motion concerned Range Production

Company’s and Range Resources Corporation’s civil conspiracy and aiding and

abetting claims, and order the trial court to enter an order dismissing those

claims against him.   We deny the remainder of the relief sought by Steven

Lipsky.

      A writ of mandamus will issue only in the event the trial court fails to

comply with our instructions within thirty days of the date of this opinion and

judgment.

      It is further ordered that Range Production Company and Range

Resources Corporation shall pay all of the costs of this proceeding, for which let

execution issue.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By _________________________________
                                       Chief Justice Terrie Livingston